                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Ste 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph./702-258-6983 fax
                                                          6   jp@kemp-attorneys.com
                                                              vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiffs
                                                          8
                                                                                            UNITED STATES DISTRICT COURT
                                                          9

                                                         10                                            DISTRICT OF NEVADA
                                                                                                               ***
                                                         11
                                                              LUCIA SLOAN, on behalf of herself and
                                                         12                                                        Case No.: 2:19-cv-01343-JAD-VCF
                                                              those similarly situated persons,
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                     7435 W. Azure Drive, Suite 110




                                                                                                                   STIPULATION TO EXTEND TIME
                       LAS VEGAS, NEVADA 89130




                                                         14                              Plaintiffs,               FOR PLAINTIFF TO RESPOND TO
                                                                                                                   DEFENDANTS’ MOTION TO
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                              vs.
                                                         15                                                        DISMISS/MOTION TO COMPEL
                                                                                                                   ARBITRATION AT ECF NO. 6
                                                         16 LADAH LAW FIRM PLLC, and RAMZY
                                                            LADAH, an individual,                                  (FIRST REQUEST)
                                                         17
                                                                                  Defendants.                                  ORDER
                                                         18

                                                         19
                                                                     The parties, by and through their respective counsel, hereby stipulate to extend the time for
                                                         20
                                                              Plaintiff to response to Defendants’ Motion to Dismiss/Compel Arbitration at ECF No. 6 from the
                                                         21
                                                              current due date of Thursday, October 2019, through and including Friday, November 15, 2019.
                                                         22

                                                         23   This is the first request for an extension of this deadline. The parties provide the following

                                                         24   information to the Court regarding the proposed extension of time:
                                                         25
                                                                     Plaintiff’s counsel has two motion replies due on October 31, 2019, the same day as the
                                                         26
                                                              current deadline in this matter. Plaintiff’s counsel has/is experiencing a heavy workload including,
                                                         27

                                                         28

                                                                                                               1
                                                          1   but not limited to, drafting a Ninth Circuit Reply Brief, preparing and taking three depositions,
                                                          2   drafting three sets of initial disclosures, drafting a Nevada Supreme Court Settlement Brief,
                                                          3
                                                              responding to discovery requests, numerous client meetings, preparing two clients for deposition,
                                                          4
                                                              and depositions scheduled, drafting a Nevada Supreme Court settlement conference brief, drafting an
                                                          5

                                                          6   Early Neutral Evaluation brief, court appearances and numerous client meetings. In addition,

                                                          7   Nevada Day occurred within the time period for which Plaintiff’s counsel had family plans, as well

                                                          8   as having a more than half-day personal appointment that could not be rescheduled without having to
                                                          9
                                                              wait several more months for another.
                                                         10
                                                                     Defense counsel requested that the response deadline be moved until November 15, 2019 to
                                                         11
                                                              best accommodate his schedule and heavy workload so he will have adequate time to prepare
                                                         12
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13   Defendants’ reply.
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14          This stipulation to extend the deadline is made in good faith and not the purposes of delay.
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                         15   Respectfully submitted the 29th day of        Respectfully submitted the 29th day of October,
                                                              October, 2019                                 2019
                                                         16
                                                              KEMP & KEMP                                   FISHER & PHILLIPS LLP
                                                         17

                                                         18 /s/ Victoria L. Neal, Esq.                       /s/ Scott M. Mahoney, Esq._____________
                                                            JAMES P. KEMP, ESQ.                             SCOTT M. MAHONEY, ESQ.
                                                         19                                                 FISHER & PHILLIPS LLP
                                                            VICTORIA L. NEAL, ESQ.
                                                         20 KEMP & KEMP

                                                         21   Attorneys for Plaintiffs                      Attorney for Defendants

                                                         22

                                                         23
                                                                                                       IT IS SO ORDERED:
                                                         24
                                                                                                       Dated: October _______, 2019
                                                         25

                                                         26
                                                                                                       UNITED
                                                                                                       UNITED STATES
                                                                                                               STATESMAGISTRATE    JUDGE
                                                                                                                        DISTRICT JUDGE
                                                         27                                            CAM
                                                                                                       Dated:FERENBACH
                                                                                                              October 30, 2019.
                                                         28

                                                                                                              2
